Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 26-42 are pending.  
Applicant’s election without traverse of ischemic soft-tissue, claims 26-28, 31, 33-39, and 42, in the reply filed on 3/11/2021 is acknowledged.
Claims 29, 30, 32, and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2021.
Claims 26-28, 31, 33-39, and 42 are examined on the merits.

Claim Objections
Claims 33 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections –35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 26-27, 31, and 34-39 are rejected under 35 USC § 102 (b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Wasielewski (US 2010/0215617).  
          Wasielewski teach a stem cell (thus the claimed multipotent cells) soft tissue graft slurry (stem cell collagen molar slurry, thus enriched) formulated in accordance with the instant disclosure is, when injected in vivo (thus claim 37 is met), operative to form connective tissue for ligament and other soft tissue injuries (thus a method of treating an injury in s subject in need there, thus claims 26 and 27 are met; thus wherein the therapeutic agent comprises enriched multipotent cells) and pathologies. The consistency of the tissue/stem cell mixture will also vary with application and containment needs. A 3:1 collagen to stem cell (thus enriched) ratio may be desirable for severely frayed tendon injuries or where the tendon ends are becoming separated. For a segmental replacement of a tendon defect by a molar derived collagen matrix, however, the ratio may be 3:1 stem cells to collagen [0154]. Wasielewski teach those skilled in the art are familiar with sterilization preservation techniques for stem cells [0058]. Stem cells harvested fresh will, after decontamination, need to be temporarily or long-term preserved to maintain stem sterilization can be done with various solutions depending on the time before use or storage [0059] (thus sterilized multipotent cells, thus claim 26 is met).
Wasielewski teach by way of example, the stem cell molar graft slurry 1700 is injected using a syringe 1712 into the interstices and micro-porosity of the biologic or synthetic matrix 1710. In addition, a more viscous stem cell molar graft slurry (not shown) is prepared and injected to occupy at least a portion of the junction between the maxilla portions 1706, 1708 and the 3-D matrix 1710 [0130] (thus systemic injection, thus claim 38 is met). Wasielewski teach using current techniques, in vitro differentiation of mesenchymal stem cells toward the osteoblast lineage is possible. Stem cells are cultured (thus claim 36 is met) in the presence of various additives such as dexamethasone, ascorbic acid, and b-glycerophosphate to direct the undifferentiated cell toward the osteoblast lineage [0081]. Wasielewski teach Scientific Progress and Future Research Directions (June 2001), indicate that sources of stem cells include bone marrow, peripheral blood, blood vessels (thus claim 34 is met), the cornea and the retina of the eye, brain, skeletal muscle, dental pulp, liver, skin, the lining of the gastrointestinal tract, and pancreas [0005]. Wasielewski teach after the stem cells are removed and isolated from the other teeth tissue (thus removal of extraneous tissue, thus claim 35 is met), the hard tooth may be ground into a base material for the manufacture of a porous matrix into which the tooth stem cells can be added (see Abstract). Wasielewski teach stem cells can be readily obtained by isolating the developing dental pulp or mesenchymal dental papilla from an unerupted tooth bud such as, for example, an unerupted third molar [0045]. Wasielewski teach the contents of the syringes are mixed when the products are sprayed into the wound to create a sprayed platelet gel (thus claim 39 is met)

In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed method would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 



Claim Rejections –35 USC § 103


(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-28, 31, and 34-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wasielewski as applied to claims 26-27, 31, and 34-39 above, and further in view of Brink et al (WO 2009134532 A2).
The teachings of Wasielewski are set forth above and applied as before.
The teachings of Wasielewski do not specifically teach the soft-tissue injury is ischemic.
Brink et al teach (1) a mesenchymal stem cell culture made by culturing mesenchymal stem cell in three dimensional culture, where a substantial proportion of the cell express cell surface chemokine receptor 4 (CXCR4); (2) a pharmaceutical composition comprising the population of mesenchymal stem cells, and a carrier; Brink et al teach (I) is useful for treating a subject afflicted with ischemia, a condition characterized by hypoxic tissue, cardiac disorder in a subject (human). (I) is useful for preferentially targeting mesenchymal stem cells to hypoxic tissue in a subject (all claimed). (I) are useful for: the treatment of ischemic disorders including cardiac disorders, bone and cartilage disorders, liver disorders, inflammatory disorders, and stroke; cell or tissue replacement; assisting hematopoietic stem cell engraftment in the bone marrow; treating radiation damaged tissue; and improving functions of ischemic tissues such as after stroke or myocardial infarction. Brink et al teach (I) is serum-free. The mesenchymal stem cells are capable of homing to sites of injury. (I) is substantially express CXCR4. The mesenchymal stem cells: have improved capability for engraftment in injured or ischemic tissue; 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the stem cell from Brink et al to treat ischemic soft tissue injury in Wasielewski since Brink et al teach the mesenchymal stem cells have improved capability for engraftment in injured or ischemic tissue. Therefore, one of ordinary skill in the art would have been motivated to use the stem cell from Brink et al to treat ischemic soft tissue injury in Wasielewski. Since both of the references teach using mesenchymal stem cells to treat tissue injury via injection, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	          Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655